Name: Commission Regulation (EEC) No 4151/87 of 22 December 1987 amending certain Regulations concerning customs procedures with economic impact consequent on the entry into force of the combined nomenclature
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 391 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 4151 / 87 of 22 December 1987 amending certain Regulations concerning customs procedures with economic impact consequent on the entry into force of the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES ,  Commission Regulation (EEC) No 2656 / 87 of 1 September 1987 concerning the application of Article 7 of Council Regulation (EEC) No 1999 / 85 on inward processing relief arrangements ( 6 ),  Commission Regulation (EEC) No 2657 / 87 of 1 September 1987 derogating from the prohibition on the use of equivalent compensation for durum wheat ( 7 ). HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3677 / 86 is hereby amended as follows : Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( 1 ), as amended by Regulation (EEC) No 3985 / 87 ( 2 ), and in particular Article 15 thereof, Whereas by the abovementioned Regulation the Council has adopted , with effect from 1 January 1988 , a combi ­ ned nomenclature of goods replacing the existing nomenclature ; whereas it is therefore necessary to adapt the classification of goods indicated in the following Regulations concerning customs procedures with economic impact :  Council Regulation (EEC) No 3677 / 86 of 24 November 1986 laying down provisions for the implementation of Regulation (EEC) No 1999 / 85 on inward processing relief arrangements ( 3 ),  Commission Regulation (EEC) No 2458 / 87 of 31 July 1987 laying down provisions for the implementation of Council Regulation (EEC) No 2473 / 86 on outward processing relief arrangements and the standard exchange system ( 4 ),  Council Regulation (EEC) No 2763 / 83 of 26 September 1983 on arrangements permitting goods to be processed under customs control before being put into free circulation ( 5 ), 1 . In Article 29 ( 2 ) the words 'subheading 17.01 B of the Common Customs Tariff are replaced by 'subheadings 1701 11 or 1701 12 of the combined nomenclature'. 2 . Article 53 is replaced by the following : 'Article S3 1 . Where the import goods are olive oils falling within headings 1509 and 1510 of the combined nomenclature and their release for free circulation either in the unaltered state or in the form of compensating products falling within subheadings 1509 90 00 or 1510 00 90 of the combined nomenclature has been authorized , the agricultural levy to be charged shall be : ( J ) OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 376 , 31 . 12 . 1987 , p. 1 . ( 3 ) OJ No L 351 , 12 . 12 . 1986 , p. 1 . ( 4 ) OJ No L 230 , 17 . 8 . 1987 , p. 1 . ( 5 ) OJ No L 272 , 5 . 10 . 1983 , p. 1 . ( 6 ) OJ No-L 251 , 2 . 9 . 1987 , p. 13 . ( 7 ) OJ No L 251 , 2 . 9 . 1987 , p. 14 . No L 391 / 2 Official Journal of the European Communities 31 . 12 . 87 combined nomenclature and harvested in the Community , and imported wheat falling within the same subheadings of the combined nomenclature and harvested in a third country .' 5 . Annex V is replaced by the text appearing in Annex I to this Regulation . 6 . Annex VII is replaced by the text appearing in Annex II to this Regulation .  the agricultural levy indicated on the import licence issued under the tendering procedure , subject to the provisions of Article 4 ( 2 ) of Regulation (EEC) No 3136 / 78 , or  the last minimum agricultural levy fixed by the Commission before the date of acceptance of the entry for free circulation , when the licence referred to in Article 6 of the said Regulation is submitted or when the quantity released for free circulation does not exceed 100 kilograms . 2 . Paragraph 1 shall also apply where the import goods are olives falling within subheadings 0709 90 39 or 0711 20 90 of the combined nomenclature and the release for free circulation of compensating products falling within tariff subheading 1509 90 00 or 1510 00 90 of the combined nomenclature has been authorized .' Article 2 Article 10 ( 2 ) of Regulation (EEC) No 2458 / 87 is hereby replaced by the following : '2 . Paragraph 1 shall not affect decisions allowing ashes and residues of copper and copper alloys of heading No 26 20 of the combined nomenclature and waste of copper and copper alloys falling within subheading 7404 00 of the combined nomenclature , not to be charged against export quotas .' 3 . In Annex III , the title of the first column is replaced by 'combined nomenclature Chapter' and the figure '73 ' by '72'. Article 3 The Annex to Regulation (EEC) No 2763 / 83 is hereby replaced by the text in Annex III to this Regulation . Article 4 Article 1 of Regulation (EEC) No 2656 / 87 is hereby replaced by the following: 'Article 1 In respect of the application of Article 7 of Regulation (EEC) No 1999 / 85 , the economic conditions shall be considered as being fulfilled , as regards durum wheat falling within subheading 1001 10 90 of the combined nomenclature where the inward processing arrangements concern processing into pasta products falling within subheading 1902 11 00 or 1902 19 of the combined nomenclature to be exported to the United States of America for home use there .' 4 . Annex IV is amended as follows : ( a ) The first paragraph of the section relating to rice is replaced by the following : 'Rice Rice falling within subheading 1006 10 (excluding subheading 1006 10 10), 1006 20 or 1006 30 of the combined nomenclature shall not be deemed equivalent to imported rice falling within the same combined nomenclature subheading unless it is in the same category as the imported rice and has a length /width ratio falling within the same subdivision .' ( b ) In the section relating to ash and residues of copper and copper alloys , the title is replaced by the following : 'Ash and residues of copper and copper alloys falling within heading ex 2620 and waste and scrap of copper and copper alloys falling within subheading 7404 00 of the combined nomenclature .' ( c ) The first paragraph of the section relating to wheat is replaced by the following : 'Wheat Equivalent compensation may not be used between common wheat falling within subheading 1001 90 99 of the combined nomenclature and harvested in the Community , all durum wheat falling within subheading 1001 10 90 of the Article 5 'Article 1 of Regulation (EEC) No 2657 / 87 is hereby replaced by the following : 'Article 1 Notwithstanding the prohibition contained in Annex IV to Regulation (EEC ) No 3677 / 86 , equivalent compensation may be used between durum wheat falling within subheading 1001 10 90 of the combined nomenclature which meets the requirements of Article 9 No L 391 / 331 . 12 . 87 Official Journal of the European Communities of the Treaty and imported wheat falling within the same subheading of the combined nomenclature , provided it is used to produce pasta products falling within subheadings 1902 11 00 and 1902 19 of the combined nomenclature and the said products are exported to the United States of America and cleared for home use there .' Article 6 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Commission COCKFIELD Vice-President No L 391 / 4 Official Journal of the European Communities 31 . 12 . 87 ANNEX 1 'ANNEX V STANDARD RATES OF YIELD Import goods Numerica order Compensating products Quantityof compensating products for each 100 kg of imported goods ( kg)( 2 ) CN Code Description Code (') Description 1 2 3 4 5 0407 00 30 Eggs in shell 1 0408 99 10 ex 0511 99 90 ( a ) Eggs , not in shell , liquid or frozen ( b ) Shells 86,00 12,00 2 0408 19 11 and 0408 19 19 ex 3502 10 99 ex 0511 99 90 ( a ) Egg yolks , liquid or frozen ( b ) Ovalbumin , liquid or frozen (c ) Shells 33,00 53,00 12,00 3 0408 91 10 ex 0511 99 90 ( a ) Eggs , not in shell , dried ( b ) Shells 22,10 12,00 4 0408 11 10 ex 3502 10 91 ex 0511 99 90 ( a ) Egg yolks , dried (b ) Ovalbumin , dried ( in crystals ) ( c ) Shells 15,40 7,40 12,00 5 0408 11 10 ex 3502 10 91 ex 0511 99 90 ( a ) Egg yolks , dried ( b ) Ovalbumin , dried ( in another form  for example leaves , flakes , powder , etc. ) ( c ) Shells 15,40 6,50 12,00 0408 99 10 Eggs , not in shell , liquid or frozen 6 0408 91 10 Eggs , not in shell , dried 25,70 0408 19 11 and 0408 19 19 Egg yolks , liquid or frozen 7 0408 11 10 Egg yolks , dried 46,60 ex 1001 90 99 Common wheat 8 1101 00 00 ( 110 ) ex 2302 30 10 ex 2302 30 90 ( a ) Common wheat flour having by weight on the dry product an ash content not exceeding 0,52% (b ) Bran ( c ) Sharps 66,23 25,50 6,00 9 1101 00 00 ( 120 ) ( a ) Common wheat flour having by weight on the dry product an ash content exceeding 0,52% but not exceeding 0,60% 69,93 31 . 12 . 87 Official Journal of the European Communities No L 391 / 5 Import goods Numerica order Compensating products Quantity of compensating products for each 100 kg of imported goods ( kg ) ( J ) CN Code Description Code ( 1 ) Description 1 2 3 4 5 ex 1001 90 99 (cont'd) ex 2302 30 10 ex 2302 30 90 ( b ) Bran ( c ) Sharps 25,50 2,50 10 1101 00 00 ( 130 ) ex 2302 30 10 ( a ) Common wheat flour having by weight on the dry product an ash content exceeding 0,60% but not exceeding 0,90% (b ) Bran 75,19 23,00 11 1101 00 00 ( 150 ) ex 2302 30 10 ( a ) Common wheat flour having by weight on the dry product an ash content exceeding 0,90% but not exceeding 1,10% (b ) Bran 81,30 16,67 12 1101 00 00 ( 170 ) ex 2302 30 10 ( a ) Common wheat flour having by weight on the dry product an ash content exceeding 1,10% but not exceeding 1,65% (b ) Bran 87,72 10,26 13 1101 00 00 ( 180 ) Common wheat flour having by weight on the dry product an ash content exceeding 1 ,65 % but not exceeding 1 ,90 % 98,03 14 1104 29 10 Hulled wheat ( shelled or husked ) whether or not sliced or kibbled ( 3 ) 98,04 15 1107 10 11 ex 1001 90 99 ex 2302 30 10 ex 2303 10 90 ( a ) Malt , unroasted , obtained from wheat , in the form of flour ( b ) Non-germinated common wheat ( c ) Bran (d ) Rootlets 56,18 1,00 19,00 3,50 16 1107 10 19 ex 1001 90 99 ex 2303 10 90 ( a ) Malt , unroasted , obtained from wheat , in a form other than of flour ( b ) Non-germinated common wheat (c ) Rootlets 75,19 1,00 3,50 17 1108 11 00 1109 00 00 ex 2302 30 10 ex 2303 10 90 ( a ) Wheat starch ( b ) Wheat gluten (c) Bran (d ) Residues of starch manufacture 45,46 7,50 25,50 12,00 31 . 12 . 87No L 391 / 6 Official Journal of the European Communities Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods ( kg) ( 2 ) CN Code Description Code (') Description 1 2 3 4 5 1001 10 90 Durum wheat 18 1103 11 10 110311 10 1101 00 00 ex 2302 30 10 (a ) Cereal meal 'Couscous' ( 4 ) ( b ) And groats and meal with an ash content , referred to dry matter , of 0,95 % or more but less than 1 ,30 % by weight (c ) Flour (d) Bran 40,00 20,00 15,00 20,00 19 1103 11 10 1101 00 00 ex 2302 30 10 ( a ) Cereal groats and cereal meal with an ash content , referred to dry matter , of less than 0,95% by weight (b ) Flour (c ) Bran 60,00 15,00 20,00 i 20 1103 11 10 1101 00 00 ex 2302 30 10 ( a ) Cereal groats and cereal meal with an ash content , referred to dry matter , of 0,95 % or more but less than 1 ,30 % by weight (b ) Flour (c) Bran 67,00 8,00 20,00 21 1103 11 10 ex 2302 30 10 ( a ) Cereal groats and cereal meal with an ash content , referred to dry matter , of 1,30% or more by weight (b ) Bran 75,00 20,00 22 1902 19 10 1101 00 00 ex 2302 30 10 ( a ) Macaroni , spaghetti and similar products containing no eggs and no common wheat flour or meal , with an ash content in the dry matter of less than 0,95 % by weight (b ) Flour (c) Bran 59,88 15,00 20,00 23 1902 19 10 1101 00 00 ex 2302 30 10 (a ) Macaroni , spaghetti and similar products containing no eggs and no common wheat flour or meal , with an ash content in the dry matter of 0,95% or more but less than 1 ,30 % by weight (b ) Flour (c ) Bran 66,67 8,00 20,00 31 . 12 . 87 Official Journal of the European Communities No L 391 / 7 Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods ( kg ) ( J ) CN Code Description Code ( 1 ) Description l 1 2 3 4 5 1001 10 90 (cont'd) 24 1902 19 10 ex 2302 30 10 ( a ) Macaroni , spaghetti and similar products containing no eggs and no common wheat flour or meal , with an ash content in the dry matter of 1 ,30 % or more by weight (b ) Bran 75,19 19,00 1003 00 90 Barley 25 1102 90 10 ( 100 ) ex 2302 30 10 ex 2302 30 90 ( a ) Barley flour , of an ash content , referred to dry matter , not exceeding 0,9% by weight and of a crude fibre content , referred to dry matter , not exceeding 0,9% by weight ( b ) Bran (c ) Sharps 66,67 10,00 21,50 26 1103 19 30 ( 100 ) 1102 90 10 ex 2302 30 10 ex 2302 30 90 (a ) Barley groats and meal , of an ash content , referred to dry matter , not exceeding 1 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,9 % by weight ( b ) Barley flour ( c ) Bran (d ) Sharps 64,52 2,00 10,00 21,50 27 11042110 ( 100 ) ex 23023010 ex 2302 30 90 ( a ) Hulled ( shelled or husked ) barley , of an ash content , referred to dry matter , not exceeding 1 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,9% by weight ( 3 ) ( b ) Bran ( c ) Sharps 66,67 10,00 21,50 28 1104 21 30 ( 100 ) ex 2302 30 10 ex 2302 30 90 ( a ) Hulled and sliced or kibbled barley , of an ash content , referred to dry matter , not exceeding 1 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,9% by weight ('Griitze' or 'Grutten') ( 3 ) ( b ) Bran (c ) Sharps 66,67 10,00 21,50 No L 391 / 8 Official Journal of the European Communities 31 . 12 . 87 Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods ( kg) (*) CN Code Description Code ( ») Description 1 2 3 4 5 1003 00 90 (cont'd) 29 1104 21 50 ( 100 ) ex 2302 30 10 ex 2302 30 90 ( a ) Pearled barley ( s ), of an ash content , referred to dry matter , not exceeding 1 % by weight (without talc)  First category (b ) Bran ( c ) Sharps 50,00 20,00 27,50 30 1104 21 50 ( 300 ) ex 2302 30 10 ex 2302 30 90 ( a ) Pearled barley ( s ), of an ash content , referred to dry matter , not exceeding 1 % by weight (without talc )  Second category ( b ) Bran ( c ) Sharps 62,50 20,00 15,00 31 1104 11 90 ex 2302 30 10 ex 2302 30 90 ( a ) Flaked barley , of an ash content , referred to dry matter , not exceeding 1 % by weight and a crude fibre content , referred to dry matter , not exceeding 0,9% by weight ( b ) Bran ( c ) Sharps 66,67 10,00 21,33 32 1107 10 91 ex 1003 ex 2302 3010 ex 2303 10 90 (a ) Malt , unroasted , other than obtained from wheat , in the form of flour ( b ) Barley , not germinated (c ) Bran (d ) Rootlets 56,18 1,00 19,00 3,50 33 1107 1099 ex 1003 ex 2303 10 90 (a ) Malt , unroasted , other than obtained from wheat , in forms other than flour ( b ) Barley , not germinated (c) Rootlets 75,19 1,00 3,50 34 1107 20 00 ex 1003 00 90 ex 2303 10 90 (a ) Malt , roasted ( b ) Barley , not germinated ( c ) Rootlets 64,52 1,00 3,50 1004 00 90 Oats 35 1102 90 30 ( 100 ) ( a ) Oat flour , of an ash content , referred to dry matter , not exceeding 2,3 % by weight , of a crude fibre content , referred to dry matter , not exceeding 1,8% by 31 . 12 . 87 Official Journal of the European Communities No L 391 / 9 Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods ( kg) (*) CN Code Description Code (') Description l 1 2 3 4 5 1004 00 90 (cont'd). ex 2302 30 10 ex 2302 30 90 weight , of a moisture content not exceeding 1 1 % by weight and of which the peroxydase is virtually inactivated ( b ) Bran (c ) Sharps 55,56 33,00 7,50 36 1103 12 00 ( 100 ) 1102 90 30 ex 2302 30 10 ex 2302 30 90 ( a ) Oat groats and meal , of an ash content , referred to dry matter , not exceeding 2,3 % by weight , of a tegument content not exceeding 0,1 % by weight , of a moisture content not exceeding 1 1 % by weight and of which the peroxydase is virtually inactivated (b ) Flour ( c ) Bran ( d ) Sharps 55,56 2,00 33,00 7,50 37 1104 22 10 Clipped oats 98,04 38 1104 22 10 ( 100 ) ex 2302 30 10 ( a ) Hulled ( shelled or husked ) oats , of an ash content , referred to dry matter , not exceeding 2,3 % by weight , of a tegument content not exceeding 0,5 % by weight , of a moisture content not exceeding 1 1 % by weight and of which the peroxydase is virtually inactivated ( 3 ) ( b ) Bran 62,50 33,00 39 1104 22 30 ( 100 ) ex 2302 30 10 ex 2302 30 90 (a ) Hulled and sliced or kibbled oats , of an ash content , referred to dry matter , not exceeding 2,3% by weight , of a tegument content not exceeding 0,1 % by weight , of a moisture content not exceeding 1 1 % by weight and of which the peroxydase is virtually inactivated ('Grutze' or 'Grutten') ( 3 ) ( b ) Bran ( c ) Sharps 58,82 33,00 3,50 No L 391 / 10 Official Journal of the European Communities 31 . 12 . 87 Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods ( kg) H CN Code Description Code (') Description l 1 2 3 4 5 1004 00 90 (cont'd) 40 1104 12 90 ( 100 ) ex 2302 30 10 ex 2302 30 90 ( a ) Flaked oats , of an ash content , referred to dry matter , not exceeding 2,3 % by weight , of a tegument content not exceeding 0,1 % by weight , of a moisture content not exceeding 12 % by weight and of which the peroxydase is virtually inactivated ( b ) Bran (c ) Sharps 50,00 33,00 13,00 41 1104 12 90 ( 300 ) ex 2302 30 10 ( a ) Flaked oats , of an ash content , referred to dry matter , not exceeding 2,3 % by weight , of a tegument content exceeding 0,1 % but not exceeding 1,5% by weight , of a moisture content not exceeding 12% by weight and of which the peroxydase is virtually inactivated (b ) Bran 62,50 33,00 1005 90 00 Maize , other 42 1102 20 10 ( 100 ) 1104 30 90 ex 2303 10 19 ( a ) Maize flour , of a fat content , referred to dry matter , not exceeding 1 ,3 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,8 % by weight (b ) Maize germ (c) Corn-gluten feed 55,56 10,00 21,30 43 1102 20 10 ( 100 ) 1104 30 90 ex 2302 10 10 ( a ) Maize flour , of a fat content , referred to dry matter , not exceeding 1 ,3 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,8 % by weight (b ) Maize germ (c) Bran 71,43 12,00 14,00 44 1102 20 90 ( 100 ) Maize flour , of a fat content , referred to dry matter , exceeding 1,3% but not exceeding 1,7% by weight and of a crude fibre content , referred to dry matter , not exceeding 1 % by weight 98,04 31 . 12 . 87 Official Journal of the European Communities No L 391 / 11 Import goods Numerical order I Compensating products Quantityof compensatingproducts for each 100 kg of imported goods ( kg) ( 2 ) CN Code Description Code (') Description 1 2 3 4 5 1005 90 00 (cont'd) 45 1103 13 19 ( 100 ) 1102 20 10 and 1102 20 90 1104 30 90 ex 2302 10 10 ( a) Maize groats and meal , of a fat content , referred to dry matter , not exceeding 0,9 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,6 % by weight ( 6 ) ( b ) Maize flour ( c ) Maize germ (d ) Bran 55,56 16,00 12,00 14,00 46 1103 13 19 (300 ) 1104 30 90 ex 2302 10 10 (a ) Maize groats and meal , of a fat content , referred to dry matter , not exceeding 1 ,3 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,8 % by weight ( 6 ) ( b ) Maize germ (c ) Bran 71,43 12,00 14,00 47 1103 13 90 ( 100 ) Maize groats and meal , of a fat content , referred to dry matter , exceeding 1,3% by weight but not exceeding 1 ,7 % by weight and of a crude fibre content , referred to dry matter , not exceeding 1 % by weight ( 6 ) 98,04 48 1104 19 50 ( 110 ) ex 2302 10 10 ( a ) Flaked maize , of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,7% by weight ( b ) Bran . 62,50 35,50 49 1104 19 50 ( 130 ) ex 2302 10 10 ( a ) Flaked maize , of a fat content , referred to dry matter , not exceeding 1 ,3 % by weight and of a crude fibre content , referred to dry matter , not exceeding 0,8 % by weight (b ) Bran 76,92 21,08 No L 391 / 12 Official 31 . 12 . 87Journal of the European Communities Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods ( kg ) ( J ) CN Code Description Code ('} Description 1 2 3 4 5 1005 90 00 (cont'd) 50 1104 19 50 ( 150 ) ex 2302 10 10 ( a ) Flaked maize , of a fat content , referred to dry matter , exceeding 1,3% but not exceeding 1 ,7 % by weight and of a crude fibre content , referred to dry matter , not exceeding 1 % by weight (b ) Bran 90,91 7,09 51 1108 12 00 ( a ) Maize starch ( b ) The products shown under numerical order No 57 . 62,11 30,10 52 1702 30 51 or 1702 30 91 ex 1702 30 99 ( a) Glucose in the form of white crystalline powder , whether or not agglomerated ( 7 ) ( b ) The products shown under numerical order No 57 (c) Glucose waste 47,62 30,10 10,00 53 1702 30 59 or 1702 30 99 ( a ) Glucose , other than glucose in the form of white crystalline powder , whether or not agglomerated ( 8 ) ( b ) The products shown under numerical order No 57 62,11 30,10 54 ex 2905 44 1 1 or ex 3823 60 11 ( a ) D-Glucitol ( sorbitol ) in aqueous solution containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content ( 9 ) ( b ) The products shown under numerical order No 57 58,14 30,10 55 ex 2905 44 19 or ex 3823 60 19 ( a ) D-Glucitol ( sorbitol ) in aqueous solution containing more than 2% by weight of D-mannitol , calculated on the D-glucitoJ content ( 10 ) ( b ) The products shown under numerical order No 57 65,79 30,10 56 ex 2905 44 91 ex 2905 44 99 ex 3823 60 91 or ex 3823 60 99 ex 1702 30 99  º ( a ) D-Glucitol ( sorbitol ) in powder ( b ) The products shown under numerical order No 57 (c) Glucose waste 40,82 30,10 10,00 31 . 12 . 87 Official Journal of the European Communities No L 391 / 13 Import goods Numerial order Compensating products Quantity of compensating products for each 100 kg of imported goods ( kg ) CN Code Description Code (') Description 1 2 3 4 || (a) (b) (c ) (CJ ) ( e ) ( f) 1005 90 00 (cont'd) 57 1104 30 90 Complementary products to the compensating products found under numerical order Nos 51 to 56 (") Maize germ 6,10 6,10 ex 1515 Maize oils 2,90 2 90 2,90 2,90 I ex 2303 10 11 I Gluten 4,50 I 4 ,50 4,50 I ex 2303 10 19 Corn-gluten feed 24,00 19,50 24,00 19 ,50 22,70 27,20 I ex 2306 90 91 Germ oil-cake 3,20 3 ,20 30,10 30,10 30,10 30 , 10 30,10 30,10 Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods ( kg ) ( 2 ) CN Code Description Code (') Description 1 2 3 4 l L 5 1006 01 91 Round grain paddy rice 58 1006 20 10 ex 1213 00 00 ( a ) Round grain huske ( b ) Husks d rice 80,00 20,00 59 1006 30 11 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 ( a ) Round grain semi ­ non-parboiled ( b ) Rice flour or bran (c) Broken rice (d ) Husks milled ¢ice , 63,00 7,00 10,00 20,00 60 1006 30 11 1102 30 00 or " 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 ( a ) Round grain semi-milled rice , parboiled ( b ) Rice flour or bran (c ) Broken rice (d ) Husks 68,00 6,00 6,00 20,00 No L 391 / 14 Official Journal of the European Communities 31 . 12 . 87 Import goods Compensating products Numerical order Quantity of compensating products for each 100 kg of imported goods ( kg ) ( 2 ) CN Code Description Code (') Description 2 4 51 3 611006 10 91 (cont'd) 1006 30 91 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 ( a ) Round grain wholly-milled rice , non-parboiled (b ) Rice flour or bran (c) Broken rice (d ) Husks 60,00 8,00 12,00 20,00 62 1006 30 91 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 ( a ) Round grain wholly-milled rice , parboiled (b ) Rice flour or bran (c ) Broken rice (d ) Husks 65,00 8,00 7,00 20,00 80,00 20,00 1006 10 99 63Long grain paddy rice 1006 20 90 ex 1213 00 00 ( a ) Long grain husked rice ( b ) Husks 1006 10 99 64 1006 30 19 ( a ) Long grain semi-milled rice , non-parboiled (b ) Rice flour or bran (c ) Broken rice (d ) Husks 65,00 5,00 10,00 20,00 Long grain paddy rice of the quality : Spanish medium , Uruguay selection , Bluerose , Arkrose , Calrose , Gulfrose , Magnolia , North ­ rose , Zenith , Nato , socalled Carolina of South America and USA medium 1102 30 00 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 65 1006 30 19 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 (a ) Long grain semi-milled rice , parboiled (b ) Rice flour or bran (c) Broken rice ( d ) Husks 67,00 7,00 6,00 20,00 1006 10 99 Long grain paddy rice of the quality : 66 1006 30 19 Belle Patna , Blue Belle , Blue Bonnet , Star Bonnet and USA long grain ( a) Long grain semi-milled rice , non-parboiled (b ) Rice flour or bran (c ) Broken rice (d ) Husks 58,00 7,00 15,00 20,00 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 67 1006 30 19 ( a ) Long grain semi-milled rice , parboiled 64,00 31 . 12 . 87 Official Journal of the European Communities No L 391 / 15 Import goods Compensating products Numerical order Quantity of compensating products for each 100 kg of imported goods ( kg)( 2 ) CN Code Description Code ( 1 ) Description 1 2 3 4 5 1006 10 99 (cont 'd) ( b ) Rice flour or bran 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 8,00 8,00 20,00 (c) Broken rice ( d ) Husks 1006 10 99 68 1006 30 19Long grain paddy rice of other qualities ( a ) Long grain semi-milled rice , non-parboiled ( b ) Rice flour or bran (c ) Broken rice (d ) Husks 58,00 6,00 16,00 20,00 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 69 1006 30 19 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 ( a ) Long grain semi-milled rice , parboiled (b ) Rice flour or bran (c ) Broken rice ( d ) Husks 62,00 9,00 9,00 20,00 1006 10 99 70 1006 30 99 (a ) Long grain wholly-milled rice , non-parboiled (b ) Rice flour or bran (c) Broken rice ( d ) Husks 63,00 6,00 11,00 20,00 Long grain paddy rice of the quality : Spanish medium , Uruguay selection , Bluerose , Arkrose , Calrose , Gulfrose , Magnolia , North ­ rose , Zenith , Nato , socalled Carolina of South America and USA medium 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 71 1006 30 99 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 ( a ) Long grain wholly-milled rice , parboiled ( b ) Rice flour or bran ( c ) Broken rice ?d ) Husks 65,00 8,00 7,00 20,00 1006 10 99 72Long grain paddy rice of the quality : 1006 30 99 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ex 1213 00 00 ( a ) Long grain wholly-milled rice , non-parboiled ( b ) Rice flour or bran (c ) Broken rice (d ) Husks Belle Patna , Blue Belle , Blue Bonnet , Star Bonnet and USA long grain 55,00 9,00 16,00 20,00 60,00 10,00 73 1006 30 99 1102 30 00 or 2302 20 10 or 2302 20 90 ( a ) Long grain wholly-milled rice , parboiled ( b ) Rice flour or bran No L 391 / 16 Official Journal of the European Communities 31 . 12 . 87 Import goods Numerical order I Compensating products Quantityof compensatingproducts for each 100 kg of imported goods ( kg) ( 2 ) CN Code Description Code (') Description 1 2 3 4 5 1006 10 99 (cont'd) 1006 40 00 ex 1213 00 00 (c) Broken rice (d ) Husks 10,00 20,00 1006 10 99 Long grain paddy rice of other qualities 74 1006 30 99 ( a ) Long grain wholly-milled rice , non-parboiled 52,00 1102 30 00 or 2302 20 10 or 2302 20 90 (b ) Rice flour or bran 9,00 IlI 1006 40 00 (c ) Broken rice 19,00 ex 1213 00 00 (d ) Husks 20,00 75 1006 30 99 ( a ) Long grain wholly-milled-rice , parboiled 58,00 1102 30 00 or 2302 20 10 or 2302 20 90 ( b ) Rice flour or bran 11,00 I 1006 40 00 (c ) Broken rice 11,00 ex 1213 00 00 (d ) Husks 20,00 1006 20 10 Round grain husked rice 76 1006 30 11 ( a ) Round grain semi-milled rice , non-parboiled 81,00 1102 30 00 or 2302 20 10 or 2302 20 90 ( b ) Rice flour or bran 9,00 1006 40 00 (c) Broken rice 10,00 77 1006 30 11 ( a ) Long grain semi-milled rice , parboiled 84,00 1102 30 00 or 2302 20 10 or 2302 20 90 ( b ) Rice flour or bran 8,00 1006 40 00 (c ) Broken rice 8,00 78 1006 30 91 ( a ) Round grain wholly-milled rice , non-parboiled 77,00 1102 30 00 or ~1 \ 2302 20 10 or (b ) Rice flour or bran 11,00 I 2302 20 90 \ 1006 40 00 (c) Broken rice 12,00 79 1006 30 91 (a ) Round grain wholly-milled rice , parboiled 80,00 1102 30 00 or 2302 20 10 or 2302 20 90 ( b ) Rice flour or bran 10,00 \ \ 1006 40 00 (c ) Broken rice 10,00 31 . 12 . 87 Official Journal of the European Communities No L 391 / 17 Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods ( kg ) ( J ) CN Code Description Code (') Description 1 2 3 4 5 1006 20 90 Long grain husked rice of the quality : Spanish medium , Uruguay selection , Bluerose , Arkrose , Calrose , Gulfrose , Magnolia , North ­ rose , Zenith , Nato , socalled Carolina of South America and USA medium 80 1006 30 19 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a ) Long grain semi-milled rice , non-parboiled ( b ) Rice flour or bran ( c ) Broken rice 84,00 6,00 10,00 81 1006 30 19 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ( a ) Long grain semi-milled rice , parboiled ( b ) Rice flour or bran (c) Broken rice 86,00 7,00 7,00 1006 20 90 Long grain semi ­ milled rice of the quality : Belle Patna , Blue Belle , Blue Bonnet , Star Bonnet and USA long grain 82 1006 30 19 1102 30 00 or 2302 20 10 or 2302 20 90 10 06 40 00 (a ) Long grain semi-milled rice , non-parboiled ( b ) Rice flour or bran (c) Broken rice 76,00 9,00 15,00 83 1006 30 19 1102 30 00 or " 2302 20 10 or 2302 20 90 1006 40 00 ( a ) Long grain semi-milled rice , parboiled ( b ) Rice flour or bran (c) Broken rice 86,00 7,00 7,00 1006 20 90 Long grain semi ­ milled rice of other qualities 84 1006 30 19 1102 30 00 or " 2302 20 10 or 2302 20 90 J 1006 40 00 ( a ) Long grain semi-milled rice , non-parboiled ( b ) Rice flour or bran (c ) Broken rice 71,00 9,00 20,00 85 1006 30 19 1102 30 00 or " 2302 20 10 or 2302 20 90 1006 40 00 ( a ) Long grain semi-milled rice , parboiled ( b ) Rice flour or bran (c ) Broken rice 82,00 9,00 9,00 1006 20 90 Long grain husked rice of the quality : Spanish medium , Uruguay selection , Bluerose , Arkrose 86 1006 30 99 1102 30 00 or "] 2302 20 10 or 2302 20 90 J 1006 40 00 ( a ) Long grain wholly-milled rice , non-parboiled ( b ) Rice flour or bran (c ) Broken rice 77,00 11,00 12,00 31 . 12 . 87No L 391 / 18 Official Journal of the European Communities Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods ( kg) ( 2 ) CN Code Description Code (') Description l 1 2 3 1 4 5 1006 20 90 (cont'd) Calrose , Gulfrose , Magnolia , North ­ rose , Zenith , Nato , socalled Carolina of South America and USA medium 87 1006 30 99 1102 30 00 or " 2302 20 10 or 2302 20 90 ex 1006 40 00 ( a ) Long grain wholly-milled rice , parboiled (b ) Rice flour or bran (c) Broken rice 81,00 9,00 10,00 1006 20 90 Long grain husked rice of the quality : 88 1006 30 99 ( a ) Long grain wholly-milled rice , non-parboiled 73,00 Belle Patna , Blue Belle , Blue Bonnet , Star Bonnet and USA long grain 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (b ) Rice flour or bran (c ) Broken rice 10,00 17,00 89 1006 30 99 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ( a ) Long grain wholly-milled rice , parboiled (b ) Rice flour or bran (c ) Broken rice 83,00 8,00 9,00 1006 20 90 Long grain husked rice of other qualities 90 1006 30 99 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ( a ) Long grain wholly-milled rice , non-parboiled ( b ) Rice flour or bran (c) Broken rice 67,00 11,00 22,00 91 1006 30 99 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a ) Long grain wholly-milled rice , parboiled (b ) Rice flour or bran (c ) Broken rice 78,00 11,00 11,00 1006 30 11 Round grain semi ­ milled rice 92 1006 30 91 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ( a ) Round grain wholly-milled rice , non-parboiled (b ) Rice flour or bran (c ) Broken rice 95,00 2,00 3,00 93 1006 30 91 1102 30 00 or 2302 20 10 or 2302 20 90 ( a ) Round grain wholly-milled rice , parboiled ( b ) Rice flour or bran 97,00 1,00 1006 40 00 (c ) Broken rice 2,00 31 . 12 . 87 Official Journal of the European Communities No L 391 / 19 Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods ( kg ) ( ») CN Code Description Code ( ») Description 1 2 3 4 5 1006 30 19 Long grain semi ­ milled rice of the quality : Spanish medium , Uruguay selection , Bluerose , Arkrose , Calrose , Gulfrose , Magnolia , North ­ rose , Zenith , Nato , socalled Carolina of South America and USA medium 94 1006 30 99 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a ) Long grain wholly-milled rice , non-parboiled (b ) Rice flour or bran (c ) Broken rice 93,00 2,00 5,00 95 1006 30 99 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 (a ) Long grain wholly-milled rice , parboiled ( b ) Rice flour or bran (c) Broken rice 96,00 2,00 2,00 1006 30 19 Long grain semi ­ milled rice of the quality : Belle Patna , Blue Belle , Blue Bonnet , Star Bonnet and USA long grain 96 1006 30 99 1102 30 00 or " 2302 20 10 or 2302 20 90 1006 40 00 ( a ) Long grain wholly-milled rice , non-parboiled (b ) Rice flour or bran (c) Broken rice 92,00 3,00 5,00 97 1006 30 99 1102 30 00 or 2302 20 10 or 2302 20 90 1006 40 00 ( a ) Long grain wholly-milled rice , parboiled ( b ) Rice flour or bran (c) Broken rice 95,00 2,00 3,00 1006 30 19 i Long grain semi ­ milled rice of other qualities 98 1006 30 99 1102 30 00 or ' 2302 20 10 or 2302 20 90 1006 40 00 ( a ) Long grain wholly-milled rice , non-parboiled ( b ) Rice flour or bran (c) Broken rice 91,00 3,00 6,00 99 1006 30 99 1102 30 00 or ~ 2302 20 10 or 2302 20 90 1006 40 00 ( a ) Long grain wholly-milled rice , parboiled ( b ) Rice flour or bran (c) Broken rice 94,00 3,00 3,00 1006 30 91 1006 30 99 Wholly-milled rice 100 1006 30 91 1006 30 99 Wholly-milled rice , polished , glazed or packed ( 12 ) 100,00 1006 30 91 Round grain wholly ­ milled rice 101 1904 10 30 'Puffed rice' 60,61 1006 30 99 Long grain wholly ­ milled rice 102 1904 90 90 Pre-cooked rice ( 13 ) 84,00 No L 391 / 20 Official Journal of the European Communities 31 . 12 . 87 Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods ( kg) ( 2 ) CN Code Description Code (') Description 1 2 3 4 5 1006 40 00 Broken rice 103 1102 30 00 Rice flour 94,34 104 1103 14 00 Rice groats and meal 94,34 105 1104 19 91 Rice , flaked 94,34 1509 10 10 1510 00 10 Olive oil , untreated 106 ex 1509 90 00 and ex 1510 00 90 ex 1519 20 00 ( a ) Olive oil , refined ( b ) Acid oils from refining 98,00 ( 14 ) 1801 00 00 Cocoa beans , whole or broken , raw 107 ex 1801 00 00 1802 00 00 ( a ) Cocoa beans , whole or broken , shelled and roasted ( b ) Cocoa shells , husks , skins and waste 76,3 16,7 1801 00 00 Cocoa beans , whole or broken , raw or roasted 108 ex 1803 1802 00 00 ( a ) Cocoa paste ( b ) Cocoa shells , husks , skins and waste 76,3 16,7 109 ex 1803 20 00 ex 1804 00 00 1802 00 00 ( a ) Cocoa paste , defatted , containing not more than 14% of fats ( b ) Cocoa butter ( c ) Cocoa shells , husks , skins and waste 40,3 36,0 16,7 110 ex 1803 20 00 ex 1804 00 00 1802 00 00 ( a ) Cocoa paste , defatted , containing more than 14% but not more than 18% of fats ( b ) Cocoa butter ( c) Cocoa shells , husks , skins and waste 42,7 33.6 16.7 111 ex 1803 20 00 ex 1804 00 00 1802 00 00 (a ) Cocoa paste , defatted , containing more than 1 8 % of fats (b ) Cocoa butter (c ) Cocoa shells , husks , skins and waste 44,8 31,5 16,7 31 . 12 . 87 Official Journal of the European Communities No L 391 / 21 Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods ( kg ) ( 2 ) CN Code Description Code (') Description l 1 2 3 4 5 1801 00 00 (cont'd) 112 ex 1804 00 00 ex 1805 00 00 1802 00 00 ( a ) Cocoa butter (b ) Cocoa powder , defatted , containing not more than 14% of fats ( ,5 ) (c ) Cocoa shells , husks , skins and waste 36,0 40,3 16,7 113 ex 1804 00 00 ex 1805 00 00 1802 00 00 (a ) Cocoa butter ( b ) Cocoa powder , defatted , containing more than 14% but not more than 18% of fats ( 15 ) ( c) Cocoa shells , husks , skins and waste 33.6 42.7 16,7 114 ex 1804 00 00 ex 1805 00 00 1802 00 00 ( a ) Cocoa butter (b ) Cocoa powder, defatted , containing more than 18% of fats ( 15 ) (c ) Cocoa shells , husks , skins and waste 31,5 44,8 16,7 1803 10 00 Cocoa paste not defatted 115 ex 1804 00 00 ex 1803 20 00 ( a ) Cocoa butter ( b ) Cocoa paste , defatted , containing not more than 14% of fats 46,7 52,2 116 ex 1804 00 00 ex 1803 20 00 (a ) Cocoa butter ( b) Cocoa paste , defatted , containing more than 14% but not more than 18% of fats 43,6 55,3 117 ex 1804 00 00 ex 1803 20 00 ( a ) Cocoa butter ( b ) Cocoa paste , defatted , containing more than 1 8 % of fats 40,8 58,1 118 ex 1804 00 00 ex 1805 00 00 ( a ) Cocoa butter (b ) Cocoa powder , defatted , containing not more than 14% of fats ( 15 ) 46,7 52,2 Official Journal of the European Communities 31 . 12 . 87No L 391 / 22 Import goods Numerical order Compensating products Quantity of compensating products for each 100 kg of imported goods ( kg) ( 2 ) CN Code Description Code (') Description 1 2 3 4 5 1803 10 00 (cont'd) 119 ex 1804 00 00 ex 1805 00 00 ( a ) Cocoa butter (b ) Cocoa powder , defatted , containing more than 14% but not more than 18% of fat ( 15 ) 43,6 55,3 120 ex 1804 00 00 ex 1805 00 00 ( a ) Cocoa butter (b ) Cocoa powder , defatted , containing more than 18 % of fat ( ,s ) 40,8 58,1 1803 20 00 Cocoa paste (in bulk or in block), defatted 121 1805 00 00 Cocoa powder , unsweetened ( 15 ) 99 1701 99 10 White sugar 122 ex 2905 44 or ex 3823 60 2905 43 00 (a ) D-Glucitol ( sorbitol ) in powder or D-glucitol ( sorbitol ) in aqueous solution referred to dry matter (b ) D-Mannitol (mannitol ) 78,28 16,06 1703 Molasses 123 2102 10 31 Dried bakers' yeasts ( 1&lt;s ) 23,53 124 2102 10 39 Other bakers' yeasts ( 17 ) 80,00 ( 1 ) The subheadings in this column correspond to those in the combined nomenclature . When further subdivision has been necessary this is shown in parentheses ( ). These subdivisions correspond to those used in the regulations fixing export refunds . ( 2 ) Lesses are calculated by subtracting from 100 the sum of the quantities shown in this column . ( 3 ) Hulled grains are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 / 68 (OJ No L 149 , 29 . 6 . 1968 , p. 46 ). (&lt;) Cereal meal with an ash content , referred to dry matter , of less than 0,95 % by weight and a rate of passage through a sieve with an aperture of 0,25 mm of less than 1 0 % by weight . ( 5 ) Pearled grains are grains corresponding to the definition given in the Annex to Regulation (EEC ) No 821 / 68 (OJ No L 149 , 29 . 6 . 1968 , p. 46 ). ( 6 ) This concerns maize groats and meal :  of which a percentage not exceeding 30% by weight passes through a sieve with an aperture of 315 micrometers , or  of which a percentage not exceeding 5 % by weight passes through a sieve with an aperture of 150 micrometers . ( 7 ) For glucose in the form of white crystallins powder , of a concentration other than 92% , the quantity to be shown in 43,81 kilograms of D -glucitol anhydrate per 100 kilograms of maize . f ¢ ( 8 ) For glucose other than in the form ofwhite crystallins powder , of a concentration other than 82 % , the quantity to be shown is 50,93 kilograms of D -glucitol anhydrate per 100 kilograms of maize . ( ») For D-glucitol , of a concentration other than 70% , the quantity to be shown is 40,7 kilograms of D-glucitol per 100 kilograms of maize . ( 10 ) For D-glucitol , of a concentration other than 70% , the quantity to be shown is 46,1 kilograms of D-glucitol anhydrate per 100 kilograms of maize . ( u ) For the application of the alternatives ( a ) to ( f), the real results from the operations have to be taken into account . ( 12 ) For the purposes of completing the arrangements , the quantity of broken rice obtained shall correspond to the quantity of broken rice as determined at the time of importation for processing of rice under subheading 10.06 B II b ). In the case of polishing , this quantity shall be increased by 2 /o of the imported rice excluding the broken rice as determined at importation . ( 13 ) Pre-cooked rice is constituted by bleached rice in grains undergoing a pre-cooking and partial dehydration intended to facilitate final cooking . ( 14 ) The double quantity of olsic acid contained in the untreated olive oil has to be deducted from the quantity of refined olive oil shown in column 5 and constitutes the quantity of acid oils from refining . ( 15 ) In the case of soluble cocoa , add 3% alkaline to the quantity shown in column 5 . ( lfi ) Yield fixed for bakers' yeast , with a content in the dry matter of 95 % , obtained from beet molasses brought to 48 % of total sugar , or of cane molasses brought to 52 /o of total sugar . For bakers' yeasts with a different content in the dry matter , the quantity to be shown is 22,4 kilograms of yeast anhydrate per 1 00 kilograms of beet molasses brought to 48 % of total sugar , or of cane molasses brought to 52% of total sugar . ( 17 ) Yield fixed for bakers' yeast content in the dry matter of 28 % obtained from beet molasses brought to 48 % of total sugar , or of cane molasses brought to 52 /o of total sugar . For bakers' yeasts with a different content in the dry matter , the quantity to be shown is 22,4 kilograms of yeast anhydrate per 100 kilograms of best molasses brought to 48% of total sugar , or of cane molasses brought to 52% of total sugar .' 31 . 12 . 87 Official Journal of the European Communities No L 391 / 23 ANNEX 11 'ANNEX VII COMPENSATING PRODUCTS TO WHICH SPECIFIC DUTIES MAY APPLY UNDER THE FIRST INDENT OF ARTICLE 21 ( 1 ) ( a ) OF THE BASIC REGULATION No I Tariff heading and descriptionof the compensating products Processing operations fromwhich they result 1 ? 3 1 ex Chapter 2 Edible meat offal Any working or processing 2 ex 2001 Off-cuts from operations shown in column 3 Cutting meat from animals of Chapter 1 into portions 3 0209 00 11 or 0209 00 19 Subcutaneous pig fat Slaughtering swine , working or processing the meat 4 0209 00 30 Pig fat , other than that falling within subheading 0205 A Slaughtering and cutting swine , working or processing the meat 5 ex 0304 Off-cuts from operations shown in column 3 Sawing frozen fillet blocks 6 ex 0404 Whey Processing fresh milk 7 ex 0404 Whey in powder , not containing added sugar Manufacture of lactose from concentrated whey 8 ex 0407 00 Unfertilized eggs Incubation and hatching of day-old chicks 9 0502 Pigs', hogs' and boars' bristles or hair ; badger hair and other brush-making hair ; waste of such bristles and hair Any working or processing 10 0503 00 00 Horsehair and horsehair waste , whether or not put up on a layer or between two layers of other material Any working or processing 11 0504 00 00 Guts , bladders and stomachs of animals (other than fish ) whole and pieces thereof Slaughtering animals of Chapter 1 12 0511 91 10 Fish waste Any working or processing 13 ex 0505 90 00 Powder and waste of feathers or parts of feathers Any working or processing 14 0506 Bones and horn-cores , unworked , defatted , simply prepared ( but not cut to shape), treated with acid or degelatinized ; powder and waste of these products Any working or processing 15 ex 0507 Horns , antlers , hooves , nails , claws and beaks , unworked or simply prepared but not cut to shape , and waste and powder of these products ; whalebone and the like , unworked or simply prepared but not cut to shape and hair and waste of these products Any working or processing 16 ex 0508 00 00 Powder and waste of shells Any working or processing 17 ex 0510 00 00 Animal products , fresh , chilled or frozen or otherwise provisionally preserved , of a kind used in the preparation of pharmaceutical products Slaughtering and cutting animals of Chapter 1 18 ex 0511 91 90 Shrimps' shells Removing the shells from shrimps 19 ex 0511 99 90 Heads Slaughtering and cutting animals of Chapter 1 20 ex 0511 99 90 Blood Slaughtering animals of Chapter 1 21 ex 0511 99 90 Eggshells Separating eggs from shells 22 ex 0511 99 10 Scraps of rind Skinning of pigmeat No L 391 / 24 Official Journal of the European Communities 31 . 12 . 87 No Tariff heading and descriptionof the compensating products Processing operations from which they result 1 2 3 23 ex 0712 Waste from vegetables Cutting , slicing , breaking , pulverizing and mixing goods falling within heading No 07.04 24 ex 0713 Waste from leguminous vegetables Cutting , slicing , breaking and pulverizing goods falling within leading No 07.05 25 ex 0901 Broken coffee Working or processing raw coffee 26 0901 30 00 Husks and skins Roasting raw coffee 27 ex 0902 20 00 ex 0902 40 00 Tea powder Working or processing raw tea , putting into tea-bags 28 ex 0904 20 39 ex 0904 20 90 Pimento waste Cleaning , crushing , grinding and sifting of dried fruit of the genus 'Capsicum' 29 1006 40 00 Broken rice Working or processing of rice 30 1104 Grains , not otherwise worked than kibbled Working or processing cereals 31 1104 30 Germ of cereals , whole , rolled , flaked or ground Working or processing cereals 32 1109 00 00 Wheat gluten , whether or not dried Working or processing wheat 33 ex 1209 Waste of beet seeds ( broken or sterile seeds , seeds with poor germination capacity or unsuitable for machine drilling ) Cleaning , sifting , polishing and scouring of sugar beet 34 ex 1213 00 00 Cereal straw and husks , unprepared , or chopped but not otherwise prepared Working or processing cereals 35 1501 00 11 and 1501 00 19 Lard and other pig fat Slaughtering swine 36 ex 1502 00 Fats of bovine cattle , sheep or goats Slaughtering bovine cattle , sheep or goats , working or processing the meat 37 ex 1504 Fish oils Processing fish into fillets 38 ex 1506 00 00 Other animal oils and fats Removing fat from meat , bones or waste 39 ex 1515 21 90 Maize (germ ) oil Processing maize 40 ex 1519 Industrial fatty acids , acid oils from refining 1 . Refining fats and oils of Chapter 15 2 . Fractionated distilling of fatty acids 41 1519 11 00 Stearic acid Manufacturing erucic acid 42 ex 1520 Glycerol Knacking or refining fats and oils of Chapter 15 43 1522 00 10 Residues resulting from the treatment of fatty substances or animal or vegetable waxes Any working or processing 44 ex 1702 30 99 Waste from the crystallization of starch sugar Processing maize into glucose 45 1703 Molasses Processing sugars 46 1802 00 00 Cocoa shells , husks , skins and waste Any working or processing 47 2102 Natural yeasts Producing beer 48 ex 2208 90 91 and ex 2208 90 99 Heads and tails from distillation (undenatured ethyl alcohol of an alcoholic strength of less than 80 % vol ) and distilled wine (heads and tails from distillation , unconcentrated ) Distilling crude ethyl alcohol or wine 49 ex Chapter 23 Residues and waste from the food industries Any working or processing 31 . 12 . 87 Official Journal of the European Communities No L 391 / 25 No Tariff heading and description of the compensating products Processing operations from which they result 1 2 3 50 ex 2401 Ribs , stalks , waste from tobacco Manufacturing cigarettes , cigars , cheroots or smoking tobacco ; blending of 51 ex 2525 Mica waste Any working or processing 52 2619 00 Slags , dross , scalings and similar waste from the manufacture of iron or steel Any working or processing 53 2620 Ash and residues (other than those of subheading 2619 00), containing metals or metallic compounds Any working or processing 54 2621 00 00 Other slag and ash , including kelp Any working or processing 55 ex 2705 00 00 Gas Carbonizing coal 56 ex 2706 00 00 Tar distilled from coal and other mineral tars , including partially distilled tars and blended tars Carbonizing coal 57 ex 2707 First runnings and residues from distillation Distilling phenols 58 ex 2711 21 00 and ex 2711 29 00 Gas from dehydrogenation and other gaseous hydrocarbons Manufacturing polystyrene from ethyl benzene 59 2712 10 10 Crude petroleum jelly Refining crude paraffin 60 ex 2712 90 Other mineral waxes , whether or not coloured Any working or processing 61 2713 20 00 Petroleum bitumen , petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals Any working or processing 62 ex 2806 10 00 Hydrochloric acid Manufacturing various chemical products from fluorspar , hydrogen fluoride , 2,6-diisopropylaniline , and from silicon tetrachloride 63 ex 2807 00 10 Sulphuric acid Manufacturing sulphonamides 64 2811 21 00 Carbon dioxide 1 . Manufacturing beer 2 . Producing ethyl alcohol and spirituous beverages 65 ex 2811 Hexafluorosilicic acid ( fluorosilicic acid ) Processing fluorspar into hydrogen fluoride 66 ex 2812 10 90 Silicon tetrachloride Manufacturing silanes , silicones and their derivatives from silicon 67 ex 2825 90 10 Calcium hydroxide Processing calcium carbide into acetylene and calcium cyanamide 68 ex 2833 Iron sulphate Manufacturing cold-rolled sheets and plates df iron or steel from coils 69 ex 2833 29 90 Calcium sulphate Processing fluorspar into hydrogen fluoride 70 ex 2846 90 00 Gadolinium oxide Recovering gallium and gallium oxide from scrap (processing waste from gadolinium /gallium oxide compound  Gd3Ga50J2 ) 71 ex 2902 30 Toluene Manufacturing polystyrene from ethylbenzene 72 ex 2902 90 90 alpha-Methylstyrene Manufacturing acetone or phenol from cumene 73 2903 Halogenated derivatives of hydrocarbons Manufacturing products based on hydrogen fluoride 74 2904 Sulphonated , nitrated or nitrosated derivatives of hydrocarbons Manufacturing products based on hydrogen fluoride No L 391 / 26 Official Journal of the European Communities 31 . 12 . 87 No Tariff heading and description of the compensating products Processing operations from which they result 1 \ 2 3 75 2905 11 00 Methanol Manufacturing fatty alcohols 76 2909 Ethers , ether-alcohols and other products falling within heading No 29.09 Manufacturing products based on hydroquinone 77 2915 21 00 Acetic acid Manufacturing vitamins from acetic anhydride 78 ex 2941 10 00 Penicillin , impure ( residues from sieving) Manufacturing medicaments 79 ex 3503 00 Waste of gelatine Processing pharmaceutical gelatines into capsules 80 ex 3805 90 00 Crude dipentene Manufacturing hydroperoxide of pinene ( 1R , 2R , 4R)-bornyl-acetate ( isobornyl acetate ), camphor or camphene from alpha-pinene 81 3806 90 00 Rosin spirits and oils Manufacturing rosin sodium soaps and rosin potassium 82 ex 3823 90 99 Fusel oil Producing ethyl alcohol and spirituous beverages 83 ex 3815 Non-usable catalysts Producing catalysts from aluminium silicate 84 ex 3823 90 99 Camphor oils Manufacturing camphor from alphapinene 85 ex 3823 90 99 Residues from freeing of caffeine (mixture of coffee wax , crude caffeine and water ); crude caffeine Freeing caffeine from coffee 86 ex 3823 90 99 Residues of calcined gypsum Manufacturing hydrogen fluoride , fluorides and cryolite from fluorspar 87 ex 3823 90 99 Molasses , freed of sugar Manufacturing citric acid from white sugar 88 ex 3823 90 99 Residues from processing sorbosa Manufacturing ascorbic acid from glucose 89 ex 3823 90 99 Sodium sulphate in solution Manufacturing dihydroxystearic acid from crude castor oil 90 ex 3823 90 99 Residues from the manufacture of cumene Manufacturing acetone , phenol and alpha ­ methylstyrene 91 ex Chapter 39 Scrap and waste Any working or processing 92 ex 4004 00 00 Waste and parings of unhardened rubber : scrap of unhardened rubber fit only for the recovery of rubber Any working or processing 93 4017 00 19 Scrap , waste and powder of hardened rubber Any working or processing 94 4101 , 4102 and 4103 Raw hides and skins ( fresh , salted , dried , pickled or limed), whether or not split , including sheepskins in the wool Skinning animals of Chapter 1 95 4110 00 00 Parings and other waste , of leather or of composition or parchment-dressed leather , not suitable for the manufacture of articles of leather , leather dust , powder and flour Any working or processing 96 4302 20 00 Pieces or cuttings , of furskin , tanned or dressed , not assembled Manufacturing furs 97 ex Chapter 44 Wood waste and cuttings of wood , including sawdust Any \yorking or processing 98 ex 4501 Waste cork Any working or processing No L 391 / 2731 . 12 . 87 Official Journal of the European Communities No Tariff heading and descriptionof the compensating products Processing operations from which they result 1 2 3 99 4707 Waste paper and paperboard ; scrap articles of paper or of paperboard , fit only for use in paper-making Any working or processing 100 ex Section XI Woven and knitted fabrics , finished , with evident faults ( so-called 'second choice goods') Working and processing woven and knitted fabrics of all kinds 101 5003 Silk waste ( including cocoons unsuitable for reeling , silk noils and pulled or garnetted rags ) Any working or processing 102 5103 Waste of sheep's or lambs' wool or of other animal hair ( fine or coarse ), not pulled or garnetted Any working or processing 103 5104 00 00 Waste of sheep's or lambs' wool or of other animal hair ( fine or coarse ), pulled or garnetted ( including pulled or garnetted rags) Any working or processing 104 5202 Cotton waste ( including pulled or garnetted rags) not carded or combed Any working or processing 105 ex 5301 Flax tow and waste ( including pulled or garnetted rags ) Any working or processing 106 ex 5302 Tow and waste of true hemp ( including pulled or garnetted rags or ropes) Any working or processing 107 ex 5303 Tow and waste ( including pulled or garnetted rags or ropes ) falling under this tariff heading Any working or processing 108 ex 5304 Waste of fibres ( including pulled or garnetted rags or ropes) falling under this tariff heading Any working or processing 109 ex 5305 Tow and waste of manila hemp ( including pulled or garnetted rags or ropes ) Any working or processing 110 ex 5305 Ramie noils and waste ( including pulled or garnetted rags ) Any working or processing 111 ex 5503 ex 5504 } Acrylic and viscose fibres (of inferior quality withevident faults ) Manufacturing acrylic and viscose textilefibres 112 ex 5505 Waste ( including yarn waste and pulled or garnetted rags ) or man-made fibres (continuous or discontinuous), not carded , combed or otherwise prepared for spinning Any working or processing 113 6310 Used or new rags , scrap twine , cordage , rope and cables and worn-out articles of twine , cordage , rope or cables Any working or processing 114 7001 00 Waste glass (cullet ) Any working or processing 115 7105 Dust and powder of natural or synthetic precious or semi-precious stones Any working or processing 116 7112 Goldsmiths', silversmiths' and jewellers' sweepings , residues , lemels , and other waste and scrap , of precious metal Any working or processing 117 ex 7202 21 and ex 7202 29 00 Residues from sieving ferro-silicon Manufacturing silicon-tetrachloride and silicon-dioxide 118 7204 Waste and scrap metal of iron or steel Any working or processing 119 ex 7208 and ex 7211 Off-cuts of steel , unalloyed , from the cutting of hot-rolled wide strips Manufacturing hot-rolled wide strip from ingots of laminated slabs of un-alloyed steel No L 391 / 28 Official Journal of the European Communities 31 . 12 . 87 No Tariff heading and descriptionof the compensating products Processing operations from which they result 1 2 3 120 ex 7218 , ex 7222 , ex 7224 and ex 7228 Recoverable off-cuts from bars of alloyed steel Manufacturing screws , bolts or nuts from bars of alloyed steel 121 ex 7226 10 Scrap of alloy steel from cutting of 'electrical' steel hoop and strip Manufacturing transformers from 'electrical ' steel hoop and strip 122 ex 7225 and ex 7226 Off-cuts of alloyed steel from the cutting of so-called 'electrical ' sheets Manufacturing transformers from 'electrical ' sheets 123 ex 7219 , ex 7220 , ex 7225 and ex 7226 Off-cuts of alloyed steel from the cutting of hot-rolled wide strips Manufacturing hot-rolled wide strip from ingots or laminated slabs 124 ex 7308 Metal runners with welds Manufacturing metal runners from hoop or strip 125 7404 00 Copper waste and scrap Any working or processing 126 7503 00 Nickel waste and scrap Any working or processing 127 7602 00 Aluminium waste and scrap Any working or processing 128 8104 20 00 Magnesium waste (excluding shavings of uniform size ) and scrap Any working or processing 129 ex 8112 11 00 Beryllium waste and scrap Any working or processing 130 7802 00 Lead waste and scrap Any working or processing 131 ex 7804 11 00 Recoverable waste from lead foil coated on both sides Manufacturing lead foil coated on both sides for photographical use from vinyl sheets and coating paper 132 7902 00 00 Zinc waste and scrap Any working or processing 133 8002 00 00 Tin waste and scrap Any working or processing 134 8101 91 90 Tungsten (wolfram ) waste and scrap Any working or processing 135 8102 91 90 Molybdenum waste and scrap Any working or processing 136 8103 10 90 Tantalum waste and scrap Any working or processing 137 ex 8105 , ex 8106 , ex 8107 , ex 8108 , ex 8109 , ex 8110 , ex 8111 and ex 8112 ¢ Waste and scrap of other base metals Any working or processing 138 ex Chapter 84 ex Chapter 85 ex 8708 ex Chapter 90 Redundant parts Modification or conversion of machinery and mechanical appliances , electrical equipment , measuring , checking and precision instruments and the like to comply with other technical standards' 31 . 12 . 87 Official Journal of the European Communities No L 391 / 29 ANNEX III 'ANNEX List referred to in Article 2 Column I Column II Goods for which processing under customs control is authorized Processing which may be carried out Goods of any kind Processing into samples presented as such or put up into sets Goods of any kind Reduction to waste and scrap or destruction Goods of any kind Denaturing Goods of any kind Recovery of parts or components Goods of any kind Separation and / or destruction of damaged parts Goods of any kind Processing to correct the effects of damage suffered Raw or unmanufactured tobacco falling within heading No 2401 Processing into tobaccos partially or totally stripped falling within heading No 2401 of the combined nomenclature and into tobacco refuse , falling within subheading 2401 30 00 of the combined nomenclature Tobaccos falling within Chapter 24 of the combined nomenclature Processing into tobacco powder and / or agglomerated tobacco in the form of sheets or strip falling within subheading 2403 91 00 or 2403 99 90 of the combined nomenclature Products falling within subheadings 2707 10 , 2707 20 , 2707 30 , 2707 50 , 2707 91 00 , 2707 99 30 , 2707 99 91 , 2707 99 99 and 2710 00 of the combined nomenclature Processing into products falling within subheading 2710 00 71 of 2710 00 75 of the combined nomenclature Crude oils falling within subheadings 2707 99 11 and 2707 99 19 of the combined nomenclature Processing into products falling within subheadings , 2707 10 99 , 2707 20 90 , 2707 30 90 , 2707 50 91 , 2707 50 99 , 2707 99 30 , 2902 20 90 , 2902 30 90 , 2902 41 00 , 2902 42 00 , 2902 43 00 and 2902 44 90 of the combined nomenclature Dichromium trioxide falling within heading No 2819 of the combined nomenclature Processing into chromium falling within subheading 8112 20 31 of the combined nomenclature Goods of any kind Usual forms of handling permitted in customs warehouses or in free zones in accordance with Directive 71 / 235 /EEC'